The case is presented in this court on numerous assignments of error in behalf of appellant, and on several cross-assignments by appellee. Conditions are such as justify us in foregoing in this opinion a discussion of most of the questions presented. In fact, we deem it unnecessary to here discuss but one question, because our conclusion as to that question not only settles the entire case, but renders many, if not all, of the other questions presented irrelevant and immaterial. It is contended on behalf of appellant, and we sustain that contention, that the written agreement set out above and filed in the bankruptcy court, and Sledge's subsequent conduct in that court, obligated, estopped, and precluded him from ever afterwards asserting any claim against Sledge arising out of or resulting from former partnership relations. By the terms of the written agreement under which the partnership assets were delivered by the trustee, Stitt, to Denton, the latter was only required to account for the "residue of said property of every kind and character which may be left in his hands after the payment of all the debts of the firm of Denton  Sledge, including any debt due to the said Dentonwhich is just, right, and proper." We have italicized the last clause, for the purpose of emphasizing the fact that Denton had the right, under the terms of the contract, to retain all the proceeds of the bankrupt estate that were necessary to satisfy any just claim that he had against Sledge, growing out of the partnership business. The claim which he had previously asserted in his suit in the district court of Johnson county, and the claim which he subsequently asserted in this case, come within the purview of that portion of the contract; and yet thereafter Denton filed in the bankruptcy court a sworn report showing that he had collected, out of the firm assets, $1,072, and paid into that court Sledge's one-fourth of that sum, thereby in effect admitting, under oath, that he had no just claim against Sledge arising out of their former partnership. Aside from the terms of the contract, this solemn act by Denton, made in a judicial proceeding, would *Page 283 
go far toward if it would not entirely establish an estoppel against him. 16 Ency. Law  Proc. pp. 798, 799, and 800. But when the terms of the contract, and Denton's subsequent conduct and acts in the bankruptcy court are considered together, we think it must be held that he is forever precluded from asserting the claims which he subsequently undertook to assert in the state court.
This conclusion renders it unnecessary to pass upon any other question presented in appellant's brief, and also disposes of some of the questions involved in the cross-assignments. All of the cross-assignments have been considered, and, without discussion, are overruled.
Upon the whole case, we conclude and order that the judgment in favor of appellant, setting aside the former judgment in favor of appellee, should be affirmed, and that the judgment in favor of appellee against appellant for $1,500 should be set aside, and judgment here rendered upon that issue in favor of appellant.
Affirmed in part, and in part reversed and rendered.